Citation Nr: 1214593	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  08-32 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for the Veteran's left knee disability prior to December 11, 2009 and in excess of a combined 30 percent on and after December 11, 2009.  

2.  Entitlement to an increased disability rating in excess of 10 percent for a right knee disability.

3.  Entitlement to service connection for a degenerative disc disease of the lumbosacral spine, to include as secondary to the service connected knee disabilities (lumbar spine disability).  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1949 to January 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which continued the 10 percent disability ratings for the left and right knee disabilities and denied the Veteran's service connection claim for his lumbar spine disability.  In a December 2010 rating decision, the RO granted service connection for left knee instability and evaluated it as 20 percent, effective December 11, 2009.  The combined disability rating for the Veteran's left knee as of December 11, 2009 equated to 30 percent.  Hart v. Mansfield, 20 Vet. App. 505 (2007).  The Board notes, with respect to increased ratings, that with a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.   The Veteran has not been afforded the maximum available benefit and the Board will proceed to evaluate whether he is entitled to a higher rating.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board further notes that the Veteran filed a formal claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In a recent case, the Court held that a claim for TDIU can be inferred as part of a claim for an increased rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  This case differs, however, because a formal claim for TDIU was considered and denied by the RO in a July 2003 rating decision. The Veteran did not disagree with this determination.  Nothing in Rice suggests that the finality of this decision can be overcome by subsequent allegations that the Veteran is entitled to a total rating (that is - by a subsequent informal TDIU claim).  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim.


FINDINGS OF FACT

1.  Prior to December 11, 2009, the Veteran's service-connected left knee disability was manifested by symptoms of pain, fatigability, weakness, and flexion limited to 120 degrees with full extension.

2.  As of December 11, 2009, the Veteran's service-connected left knee disability is manifested by symptoms of pain, fatigability, weakness, flexion limited to 115 degrees with full extension, and no more than moderate instability.

3.  The Veteran's service-connected right knee disability is manifested by symptoms of pain, fatigability, and flexion limited to 115 degrees with full extension.  

4.  The Veteran's lumbar spine disability is not related to a disease or injury in service and the preponderance of the evidence is against an etiological relationship (e.g., causation or aggravation) with a service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 10 percent for the left knee disability have not been met prior to December 11, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, and 5259 (2011).

2.  The criteria for an increased disability rating in excess of a combined 30 percent for the left knee disability have not been met for the period on and after December 11, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5257, and 5259 (2011).

3.  The criteria for an increased disability rating in excess of 10 percent for the right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5257, and 5259 (2011).

4.  The Veteran's lumbar spine disability was not incurred in active service, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Prior to initial adjudication of the service connection claim, an August 2007 letter satisfied the duty to notify provisions.  See Quartuccio, 16 Vet. App. at 187; Dingess, 19 Vet. App. 473.  

With regard to claims for increased disability ratings, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable (zero percent) to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103 (a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.

Prior to initial adjudication of the Veteran's increased rating claims, an August 2007 letter satisfied the three elements under the duty to notify provisions.  See Dingess, 19 Vet. App. at 473.  The letter also complied with the requirements under Vazquez-Flores.  Thus, the duty to notify has been satisfied.  

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private treatment records have been obtained, to the extent possible, and associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

With respect to the Veteran's increased rating claim, the duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See 38 C.F.R. § 3.327(a) (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran was afforded VA examinations in August 2007, August 2009, June 2010, and October 2011 to determine the nature and severity of the Veteran's bilateral knee disabilities.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate as they predicated on a review of medical records and the examiners fully addressed the rating criteria that are relevant to rating the disabilities at issue here.  

There is adequate medical evidence of record to make a determination in this case.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159 (c)(4) (2011).

With respect to the Veteran's service connection claim, the duty to assist includes providing a VA examination or obtaining a medical opinion, when the law so provides.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded VA examinations in August 2007 and October 2011 to determine the nature and etiology of his lumbar spine disability.  The examinations are adequate as the examiners reviewed the claims file, were provided with the relevant information, articulated it in the examination reports, and provided reasoning for their medical opinions.  Id., see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007).

II. Increased Rating

The Veteran contends that he is entitled a rating in excess of 10 percent prior to December 11, 2009 and in excess of 30 percent as of December 11, 2009 for his left knee disability.  He also asserts that he is entitled a rating in excess of 10 percent for his right knee disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Here, the Veteran is claiming increased disability ratings for both the cervical and lumbar spine disorders.  As such, the Board will look to the Veteran's present level of impairment.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain).  

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

a. Left Knee Disability

The Veteran's left knee disability has been rated as 10 percent disability prior to December 11, 2009 and of 30 percent rating as of December 11, 2009.  As of December 11, 2009, the Veteran's moderate left knee instability was rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  His degenerative joint disease of the left knee has been rated under DCs 5259-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  Rating by analogy is appropriate for an unlisted condition where a closely related condition, which approximates the anatomical localization, symptomatology, and functional impairment, is available.  38 C.F.R. § 4.20 (2011).  A review of the rating decision wherein the RO awarded the Veteran's initial 10 percent rating confirms that such rating was granted using the criteria of DC 5010.

Traumatic arthritis is to be evaluated the same as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent disability rating is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

DC 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 45 degrees, 10 percent is assigned.  When flexion is limited to 30 degrees, 20 percent is assigned. A 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  DC 5261 provides for limitation of the extension of the leg.  When extension is limited to 10 degrees, a 10 percent rating is assignable.  When the limitation is to 15 degrees, 20 percent is warranted.  A 30 percent rating is assignable when extension is limited to 20 degrees; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a, DC 5261.  Full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.  Separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004). (i.e. the limitation of motion codes).

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for a knee disability may be assigned under the limitation of motion codes in addition to ratings under DC 5257 for subluxation/instability.  Essentially, these opinions suggest that separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is x-ray evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Under DC 5257, compensable ratings based on "slight," "moderate" and "severe" lateral instability.  See 38 C.F.R. § 4.71a, DC 5257 (2011).  Under DC 5257, a 10 percent disability is contemplated when such impairment is slight; a 20 percent disability is warranted when such impairment is moderate; and a 30 percent disability evaluation is warranted when it is severe.  Id.  The schedule of ratings does not define "slight," "moderate," and "severe."  Rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6.  

DC 5259 warrants a maximum 10 percent rating for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71, DC 5259.  

A claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97.  For a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under DC 5260 or 5261 need not be compensable but must at least meet the criteria for a noncompensable rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998). Separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA.  38 U.S.C.A. § 7104(c)(West 2002); 38 C.F.R. § 20.101(a)(2011).  

VA's General Counsel has considered a hypothetical situation in which a knee disability was evaluated under DC 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that DC 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Veteran. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.  The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under DC 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

Throughout his appeal, the Veteran has complained of left knee pain.  A July 2007 physical therapy consultation report provides that the Veteran was referred to physical therapy for issuance of a knee brace.  He was limping on the lower left extremity with weight bearing.  His left knee range of motion was from -10 to 110 degrees with pain at the end ranges.  His anterior and lateral medial stability tests were negative.  The Veteran was fitted for a knee brace.    

The Veteran was provided a VA examination in August 2007 to evaluate the severity of his joints.  During the examination, the Veteran provided a medical history of his left knee, to include a left medial meniscectomy in 1955, and complained that since that time, he had a gradual increase of pain in both knees, flare-ups of knee pain after walking, trying to squat, or going up and down stairs.  The examiner noted a moderate limp on the left leg without assisting devices.  On physical examination, there was no effusion of the left knee joint.  There was pain on palpation over the medial joint compartment.  There was good stability of the medial and lateral collateral ligaments and the anterior and posterior cruciate ligaments.  His flexion was to 120 degrees and extension was normal.  The McMurray and Lachman tests were negative.  During repetitive motion, the Veteran had increased pain, easy fatigability, lack of endurance, and decrease of flexion by 5 more degrees.  The Veteran's had an antalgic gait, mainly due to pain in the left knee joint.  He was diagnosed with sprain of the left knee, with tear of the medial meniscus, status post medial meniscectomy; chronic pain in the left knee joint; and traumatic degenerative osteoarthritis of the left knee joint.  

A May 2009 VA examination report provides continued complaints of left knee pain with flare-ups after walking, going up or down stairs, or attempting to squat.  He had moderate limiting of the left leg due to more severe left knee pain, without assisting devices.  Upon physical examination, the Veteran had mild varus deformity close to 20 degrees.  There was a hell-healed surgical scar over the left medical joint compartment from his medial meniscectomy.  There was no effusion of the left knee joint.  There was atrophy of the left quadriceps femoris muscles and pain on palpation and during movement over the medial joint compartment.  There was good stability of the medial and lateral collateral ligaments and posterior cruciate ligaments.  The Veteran had painful and limited flexion up to 110 degrees with normal extension.  McMurray and Lachman tests were negative and after repetitive motion, the Veteran had increased pain, easy fatigability, lack of endurance, and decrease of flexion with 5 more degrees.  The Veteran also had a gait with limping on the left leg due to left knee joint pain.  

During a December 2009 examination, the Veteran complained of pain, swelling, fatigability, weakness, heat, giving away, lack of endurance, stiffness, redness, and locking.  His flexion was to 115 degrees and his extension was normal.  The objective evidence indicated painful motion, edema, instability, weakness, tenderness, and guarding of motion.  His left knee range of motion was taken again and is flexion was limited to 126 degrees  The Veteran had moderate, left antalgic gait and it was noted that he had difficulty walking continuously for 20 minutes due to pain.  The examiner indicated that the Veteran had moderate left knee instability.  

A June 2010 VA treatment note indicates complaints of chronic left knee pain, worse when weight bearing and an inability to walk more than 1/2 block without sitting.  On examination, the left knee was noted to have a lot of boney over growth with no effusion, and some tenderness over the medial joint line.  

The Veteran was provided another VA examination in October 2011 to evaluate the severity of his left knee.  He indicated that his left knee aches all the time, and when walking, the left knee feels like it locks up.  The Veteran indicated falling twice since his last rating.  It was noted that he had a walker but did not use it all the time.  The Veteran's left knee flexion was to 120 degrees and his extension was normal.  There was no objective evidence of painful motion noted.  Upon repetitive motion, the Veteran's left knee flexion was again to 120 degrees.  The examiner noted that the Veteran had functional loss and impairment after repetitive use, to include less movement than normal, deformity, and generalized joint pain with patella pressure.  No crepitus was noted.  The examiner indicated that the Veteran did not have anterior, posterior, or medial lateral instability of the left knee.  The examiner also noted frequent episodes of joint "locking" and pain and the Veteran's occasional used a can and regular used a walker.  

The evidence of record establishes that the Veteran has degenerative joint disease of the left knee.  Again, DC 5003 states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints.  The evidence provides that the Veteran has arthritis evidenced by x-rays with painful motion, which warrants a 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5010.  As such, the current 10 percent rating assigned for the entire period under consideration for traumatic arthritis with painful, noncompensable limitation of motion under is warranted under DC 5010.  

However, throughout the entire period on appeal, the Veteran's flexion has not been limited to 30 degrees and his extension has been normal.  The Veteran does not meet the criteria for a 20 percent rating under limitation of flexion.  In fact, the Veteran does not meet the criteria for a compensable rating based on limitation of flexion.  See 38 C.F.R. § 4.71a, DC 5260.  The Veteran's extension also does not warrant a compensable rating.  See 38 C.F.R. § 4.71a, DC 5261.  

The evidence of record also indicates that the Veteran underwent left knee medial meniscectomy in 1955, which meets the requirements for a 10 percent evaluation under DC 5259 as he has symptomatic surgical removal of his medial meniscal.  DC 5259 provides that a 10 percent rating is warranted for surgically removed cartilage that is symptomatic.  A 10 percent rating is also the highest schedular evaluation allowed under DC 5259.  While the Veteran's left knee warrants a 10 percent disability rating under DC 5259, his left knee disability is productive of pain and limitation of motion.  To assign a separate 10 percent rating under DC 5259 would doubly compensate the Veteran for the same symptoms already considered under DC 5010 and violate the rule against pyramiding.  See VAOPGCREC 9-98; see also 38 C.F.R. § 4.14.  

As of December 11, 2009, the medical evidence establishes that the Veteran's left knee became moderately unstable.   However, the medical evidence does not show instability of the left knee prior to December 11, 2009.  In fact, the July 2007 physical therapy consultation report, the August 2007 VA examination, and the May 2009 VA examination showed negative McMurray and Lachman tests with antalgic gait of the left leg.  A January 2008 VA treatment note indicates steady gait.  The Board recognizes the Veteran's testimony during his April 2009 DRO hearing that he had about a dozen falls or near falls in the past year.  Pursuant to his testimony, the Veteran was afforded the May 2009 VA examination where the examiner found mild varus deformity with good stability of the medial and lateral collateral ligaments and posterior cruciate ligaments.  However, as of the December 2009 examination, the examiner found that the Veteran's knee was moderately unstable.  During this examination, the objective evidence showed painful motion, edema, instability, weakness, tenderness, guarding of movement, and moderate left antalgic gait.  The December 2009 examiner also noted the Veteran's assertions of his left knee giving out and the use of a scooter.  The Board does not find that the Veteran's left knee instability should be considered severe as the Veteran is able to ambulate, albeit for a limited distance, and does not consistently use his walker, cane, or scooter to get around.  See December 2009 examination report; October 2011 VA examination report.  Further, the October 2011 VA examination revealed that the Veteran's anterior instability, posterior instability, and medial-lateral instability were normal for his left knee.  As such, a rating in excess of 20 percent under DC 5257 is not warranted.  38 C.F.R. § 4.71a, DC 5257.

The Board has also considered the rule of DeLuca.  The Veteran has consistently complained of pain, tenderness, and stiffness in his knee.  The VA examiners referenced above also note pain, weakness, fatigability, and some limitation of motion after walking, squatting, or climbing stairs.  In this case, however, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's left knee disability are contemplated in the current evaluation.  38 C.F.R. §§ 4.40, 4.45, DeLuca.  

The Board has considered other possible avenues for a higher rating.  The Ratings Schedule provides ratings for ankylosis (DC 5256), knee impairment with cartilage (DC 5258), tibia and fibula impairment (DC 5262), and genu recurvatum (DC 5263).  38 C.F.R. § 4.71a.  The medical evidence does not show that the Veteran suffers from these disorders.  These diagnostic codes are not for application.

The Board acknowledges the Veteran's assertions that he deserves a higher rating for his left knee disability.  He can attest to factual matters, of which he has firsthand knowledge, e.g., that he experiences knee pain and stiffness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Again, these statements must be viewed in conjunction with the objective medical evidence described above.  The Board has also considered the possibility of staged ratings.  See Hart, 21 Vet. App. at 509-510.  The record contains no evidence demonstrating that further staging is warranted.  As such, the Board finds that the preponderance of the evidence shows that the Veteran is entitled to a 10 percent rating for his arthritis with painful, noncompensable limitation of motion under DC 5260 prior to, and on and after December 11, 2009.  Further, he is entitled to a separate 20 percent rating for his left knee instability as of December 11, 2009.  However, he is not entitled to a combined rating in excess of 30 percent for his knee disability as of December 11, 2009.  Consequently, the benefit-of-the-doubt rule does not apply and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

b.  Right Knee Disability

The Veteran is currently rated as 10 percent under DC 5259-5010 for residuals of injury to the cartilage, medial meniscus, postoperative with degenerative changes.  

A September 2006 VA treatment note indicates that the Veteran complained of right knee pain and was prescribed pain medication.  In an August 2007 VA examination report, the Veteran indicated that after he underwent a left medial meniscectomy in 1955 he gradually had increased pain in both knees.  He indicated flare-ups of knee pain when he walked, tried to squat, or went up and down stairs.  The Veteran's had a left antalgic gate.  On examination, the Veteran had normal configuration and no effusion in the right knee joint.  The Veteran had painful but full range of motion in the right knee joint.  The pain started from flexion at 125 degrees.  During repetitive motion, the Veteran had increased pain, easy fatigability, and lack of endurance but no change in range of motion.  There was good stability of the medial and lateral collateral ligaments and the anterior and posterior cruciate ligaments of the right knee.  His McMurray and Lachman tests were negative.  

During a May 2009 VA examination, the Veteran indicated that he had never had any surgery on his right knee.  The Veteran also provided that during the 1955 examination, he was told that he had a tear of the medial meniscus of the right knee.  Since then, the Veteran reported that he had gradual increase of pain in both knees.  Again, he indicated flare-ups of pain after walking, going up and down stairs, and when trying to squat.  He had moderate limping on the left leg and with no assistive devices.  On examination, the Veteran had no effusion of the right knee joint although he indicated painful and limited flexion in the right knee.  His flexion was up to 130 degrees with full extension.  There was good stability of the medial and lateral collateral ligaments and the anterior and posterior cruciate ligaments.  The McMurray and Lachman tests were negative.  After repetitive motion of the right knee joint, the Veteran had increased pain, easy fatigability, lack of endurance, and decrease of flexion with 5 more degree.  X-ray reports indicated mild to moderate osteoarthritis of the right knee, pursuant to x-ray reports of the right knee.  He was diagnosed with sprain of the right knee with tear of the medial meniscus, no history of any surgical treatment and traumatic degenerative osteoarthritis of the right knee.  

A December 2009 examination report indicates that the Veteran's flexion was to 135 degrees and his extension was normal.  There was no varus or valgus of the medial collateral ligaments or lateral collateral ligaments and normal anterior cruciate ligaments and posterior cruciate ligaments.  There was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, and guarding of movement of the right knee.  

During an October 2011 VA examination, the Veteran indicated that his right knee ached with intermittent swelling and no locking.  His flexion was to 130 degrees, to 120 degrees after repetition, and his extension was normal.  There was deformity noted of the right knee with generalized joint pain and patella pressure.  No crepitus was found.  There was no evidence of recurrent patellar subluxation or dislocation.    

Again, there is no evidence of record that the Veteran underwent a right knee surgery.  

The Board finds that the Veteran is entitled to a 10 percent rating.  Specifically, the evidence establishes that the Veteran carries a diagnosis of osteoarthritis, pursuant to x-ray examinations.  The Veteran also has some painful, limitation of motion, although his limitation is not considered compensable under DCs 5260 or 5261.  Pursuant to DC 5010, the Veteran is entitled to a 10 percent rating.  

Looking to the alternative diagnostic codes, the evidence indicates that the Veteran had a torn medial meniscus.  See August 2007 VA examination.  Under DC 5258 provides a 20 percent rating for dislocation of the semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258 (2011).  There is no evidence of effusions, locking or dislocations of the right knee.  

Additional diagnostic codes provide for additional ratings for disabilities of the knees depending on the symptoms shown.  Since the record does not show that the Veteran's right knee disability involves ankylosis, surgical removal of semilunar cartilage, tibia or fibula impairment, or genu recurvatum, additional ratings for the Veteran's knee disability are not warranted under 38 C.F.R. § 4.71a, DCs 5256, 5259, 5262, 5263 (2011).

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.459  in order to evaluate the existence of any functional loss due to pain, or any weakened movement, excess fatigability, incoordination, or pain on movement of the Veteran's right knee disability.  See DeLuca, 8 Vet. App. 202.  The Veteran's right knee has already been evaluated for the pain and limitation of motion.  The Board cannot grant another rating on the same symptoms.  There were no findings of additional functional limitations due to the DeLuca factors noted at the VA examinations of record.  A further grant under DeLuca is not warranted.

The Veteran has indicated that his right knee disability has become worse in severity.  These statements must be viewed in conjunction with the objective medical evidence described above.  The Board has considered the possibility of staged ratings.  See Hart, 21 Vet. App. at 509-510.  The record contains no evidence supporting the award of staged ratings here.  As such, the Board finds that the preponderance of the evidence shows that the Veteran is entitled to no more than a 10 percent rating for his right knee disability under DC 5010.  Consequently, the benefit-of-the-doubt rule does not apply and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

III. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In addition to the requirments for establishing service connection on a direct basis, service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.  

The Veteran has been diagnosed with degenerative disc disease of the lumbar spine, status post laminectomy and fusion of the L5-S1, and lumbar radiculoapthy. He has a current disability and the Board turns to the issue of whether it was caused or aggravated by a service connected disability.  

The Veteran's service treatment records provide that he injured his right knee in September 1949 and his left knee in June 1952.  His June 1953 separation physical examination provides that the Veteran's lower extremities and spine were found to be clinically normal.  

In a private treatment note dated in June 1998, the Veteran complained of lumbar spine pain and indicated that he had undergone two back surgeries.  A July 1998 private treatment note indicates that the Veteran had undergone a MRI which revealed spinal stenosis.  

An April 2005 VA general examination report provided that the Veteran had a history of low back injury and two low back surgeries.  After physical examination, the Veteran was diagnosed with lumbosacral spine pain, status post two lower back surgeries and degenerative disc disease of the lumbosacral spine.  

VA treatment notes indicate that the Veteran denied back pain.  See VA treatment notes dated in August 2004, February 2005, and December 2006.  In a July 2007 VA treatment note, the Veteran's lower back muscles were tight on the left side of the spine with no gross abnormalities and range of motion adequate for age and development state.  

In a July 2007 treatment note, the Veteran believed that his continued back pain was caused by his limping to compensate for his knee pain.  An August 2007 VA examination report indicates that in 1975 the Veteran started complaining of pain in the lumbosacral spine and was diagnosed with disc herniation at L5-S1.  He underwent two surgeries that year, a discectomy and a fusion of the lumbosacral spine.  The Veteran noted that after the surgeries he had some improvement but that he recently started to feel an increase of lumbar pain.  He indicated flare-ups with bending or lifting.  After examination, the Veteran was diagnosed with herniated lumbar disc in 1975, status post discectomy, status post fusion, and severe degenerative disc disease.  The examiner opined that it is less likely than not that the patient's lower back condition is related to his knee condition. The examiner indicated that the Veteran's service treatment records are silent for a low back injury and the limping of the left leg is due to the Veteran's left knee condition.  There was no leg length discrepancy which could affect the lumbosacral spine movement.  The examiner also indicated that the history of lower back surgery in 1975 was not related to any strain during active duty.  

A private x-ray report dated in June 2007 shows that the Veteran had severe degenerative changes throughout the lumbar spine.  The Veteran continued to complain of low back pain in VA treatment notes dated in September 2007.  

In a January 2008 VA treatment note, a physician indicated that the Veteran's unstable gait can be an aggravated factor for his low back pain.  A January 2008 treatment note provided that the Veteran had a steady gait.  

An October 2011 VA examination report again diagnosed the Veteran with degenerative disc disease of the lumbar spine status post laminectomy and fusion at L5-S1 and lumbar radiculopathy.  Upon review of the claims file, the examiner opined that it was less likely than not that the Veteran's service connected condition caused or aggravated his back condition.  The examiner acknowledged that the Veteran did have some limited flexion of the knees, a small right effusion, and x-ray evidence of osteoarthritis of both knees.  He had a distinct limp to his left and reported that his left knee gave out.  The examiner also noted that the Veteran had radicular symptoms in his left leg.  The examiner explained, however, that degenerative joint disease is a natural process of aging and can be linked to many factors, including aging, occupation, trauma, and repetitive, small insults over time.  Further, the examiner provided that lower limb osteoarthritis can also cause limping secondary to weakness, back pain, or radicular pain.  The examiner then provided that the likely source of the Veteran's radicular symptoms, back pain, and limping are from his residuals of his lumbar laminectomy and fusion and not form his service-connected left knee disability.     

The Veteran contends that his lumbar spine disability is due to the altered gait caused by his left knee disability.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent and credible to report symptoms related to his lumbar spine and knee disabilities.   

But unlike the varicose veins in Barr or dislocated shoulder in Jandreau, degenerative joint disease of the lumbar spine is not a condition that can be causally related to another disorder or military service by lay testimony.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, while the Veteran's statements are of some probative value insofar as he has described the progression of his symptoms, the Board places great probative weight on the October 2011 VA examination report as the VA examiner reviewed the claims file, became familiar with the Veteran's medical history, and provided a reasoned medical opinion.  The Board acknowledges the January 2008 VA treatment note where a VA physician indicated that the Veteran's unstable gait "can" be an aggravating factor to his low back pain but finds it too speculative to establish a nexus.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1990), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)(medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).  This opinion is given limited probative value.  As such, the Board finds that the Veteran's lumbar spine disability is not secondarily related to service.  See Allen, 8 Vet. App. 374.  

Again, to afford the Veteran every possible consideration, the Board will also consider direct service connection.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.  

The Veteran's service treatment records are silent for any complaints of low back pain.  At no time during service did the Veteran's injure his back or complain of lumbar spine problems.    

Again, the post-service records indicate that the Veteran had two back surgeries in 1975, over 20 years after service discharge.  The balance of the VA treatment records indicate follow-up treatment for his lumbar spine disability.  However, these records do not provide an etiology for the Veteran's disability.  Nevertheless, the Board concludes that another VA examination is not needed in this case because there is no credible indication that the Veteran's current lumbar spine disability may be associated with the Veteran's service.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the duty to provide a medical examination as to whether a particular theory of service connection has merit is explicitly limited to situations where there is already some evidence in the record of a current disability and some evidence that indicates that the disability may be associated with the claimant's military service).

In this regard, the Board notes that the earliest date on which the Veteran has reported the onset of chronic back complaints is in the 1970's, which is approximately two decades after separation.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Given the absence of any lay or medical evidence suggesting the onset of a chronic disability in service, or medical evidence otherwise relating his current disability to service, the Board finds that service connection must fail on a direct basis. Davidson, 581 F.3d 1313.

Finally, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and degenerative joint disease becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As discussed, the Veteran was not diagnosed with degenerative joint disease within one year of separation from service. 

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim on presumptive, secondary, or direct grounds.  Consequently, the benefit-of-the- doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an increased disability rating in excess of 10 percent for a left knee disability prior to December 11, 2009 and in excess of 30 percent as of December 11, 2009 is denied.  

Entitlement to an increased disability rating in excess of 10 percent for a right knee disability is denied.  

Entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected left knee disability, is denied.  



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


